Appeal from a new sentence of the Supreme Court, Erie County (Richard C. Kloch, Sr., A.J.), rendered February 27, 2006 imposed upon defendant’s conviction of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the second degree. Defendant was resentenced pursuant to the Drug Law Reform Act upon his 1989 conviction.
It is hereby ordered that the sentence so appealed from be and the same hereby is unanimously affirmed.
Same memorandum as in People v Bolden (37 AD3d 1054 [2007]). Present—Gorski, J.E, Fahey, Peradotto, Green and Pine, JJ.